                                                                    Case 8:19-bk-12516-TA         Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28     Desc
                                                                                                   Main Document     Page 1 of 8


                                                                     1    BRIAN L. DAVIDOFF (SBN 102654)
                                                                          BDavidoff@GreenbergGlusker.com
                                                                     2    KEITH PATRICK BANNER (SBN 259502)
                                                                     3    KBanner@GreenbergGlusker.com
                                                                          GREENBERG GLUSKER FIELDS CLAMAN
                                                                     4    & MACHTINGER LLP
                                                                          1900 Avenue of the Stars, 21st Floor
                                                                     5    Los Angeles, California 90067-4590
                                                                          Telephone: 310.553.3610
                                                                     6    Fax: 310.553.0687
                                                                     7
                                                                          Counsel for Secured Creditor
                                                                     8    660 BVD, LLC

                                                                     9                               UNITED STATES BANKRUPTCY COURT
                                                                    10                                CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11                                       SANTA ANA DIVISION
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12
       & MACHTINGER LLP




                                                                    13    In re:                                       Case No. 8:19-bk-12516-TA
                                                                    14    ULTIMATE BRANDS INC.,                        Chapter 7
                                                                    15                                                 SECURED CREDITOR 660 BVD, LLC’S
                                                                                   Debtor and Debtor in Possession.
                                                                    16                                                 OPPOSITION TO AMENDED MOTION
                                                                                                                       FOR SANCTIONS FILED BY THE
                                                                    17                                                 HARTER PARTIES

                                                                    18                                                 Hearing Date
                                                                                                                       Date:    February 11, 2020
                                                                    19                                                 Time:    11:00 a.m.
                                                                    20                                                 Ctrm:    5B
                                                                                                                       Address: 411 W. Fourth Street
                                                                    21                                                          Santa Ana, CA 9270

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                                                                                     OPPOSITION TO AMENDED MOTION
                                                                          00114-00002/3708065.1
                                                                                                                                                     FOR SANCTIONS
                                                                    Case 8:19-bk-12516-TA          Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28                           Desc
                                                                                                    Main Document     Page 2 of 8


                                                                     1            Secured creditor 660 BVD, LLC (“660 BVD”) respectfully submits this opposition to the
                                                                     2   (Amended) Creditors’ Motion Requesting Imposition of Monetary Sanctions Pursuant to FRBP
                                                                     3   9011 [Docket No. 318] (the “Amended Sanctions Motion”) filed on January 21, 2020 by
                                                                     4   unsecured creditors William Harter, Monica Harter and Help the One, Inc. (collectively, the
                                                                     5   “Harter Parties”).
                                                                     6       I.   INTRODUCTION
                                                                     7            For now the third time against counsel for 660 BVD (and the fourth time against the
                                                                     8   Chapter 7 Trustee Richard Marshak and his counsel) the Harter Parties make a procedurally
                                                                     9   questionable and meritless request that the Court impose sanctions against 660 BVD’s counsel for
                                                                    10   doing nothing more than merely approving a form of order submitted by the Trustee and
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   suggesting that the dispute regarding the proposed form of order be resolved by the Court in
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12   accordance with the procedures set forth in the Local Bankruptcy Rules. The Harter Parties made
       & MACHTINGER LLP




                                                                    13   the identical request in their Creditors’ Objection to Proposed Order Granting Motion to Approve
                                                                    14   Cash Collateral Agreement, Compromise, and Post-Petition Financing Lodged by Trustee
                                                                    15   [Docket No. 243] (the “Form of Order Objection”).1 The Court considered the Harter Parties’
                                                                    16   prior request for sanctions made in the Form of Order Objection and specifically declined to
                                                                    17   impose any sanctions. Now, despite the dispute over the form of order being fully resolved as of
                                                                    18   December 5, 2019, the Harter Parties, again, make an improper request for sanctions. Such relief
                                                                    19   is moot, harassing and has no merit whatsoever.
                                                                    20   II.      THE REQUEST FOR SANCTIONS SHOULD BE DENIED
                                                                    21                 A. The Harter Parties Failed to Follow Proper Procedure in Seeking the
                                                                    22                      Extraordinary Remedy of Bankruptcy Rule 9011 Sanctions
                                                                    23            Bankruptcy Rule 9011, the bankruptcy parallel to Rule 11, is “an extraordinary remedy,
                                                                    24   one to be exercised with extreme caution.” Operating Engineers Pension Trust v. A-C Co., 859
                                                                    25   F.2d 1336, 1345 (9th Cir. 1988). An award of sanctions for a violation of Rule 9011 is “an
                                                                    26   exceptionally serious matter reserved for those rare situations in which a claim or defense is
                                                                    27
                                                                         1
                                                                          The Harter Parties also made the identical request in their procedurally flawed Creditors’ Motion Requesting
                                                                    28   Imposition of Monetary Sanctions Pursuant to FRBP 9011 [Docket No. 296] (the “Prior Sanctions Motion”).

                                                                                                                                                       OPPOSITION TO AMENDED MOTION
                                                                                                                                  2                                    FOR SANCTIONS
                                                                         00114-00002/3708065.1
                                                                    Case 8:19-bk-12516-TA         Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28                      Desc
                                                                                                   Main Document     Page 3 of 8


                                                                     1   asserted without any evidentiary support or legal basis, or for improper purposes, such as to
                                                                     2   harass or delay an opponent, or cause undue expense.” Board of Trustees v. Quinones (In re
                                                                     3   Quinones), 543 B.R. 638, 646 (Bankr. N.D. Cal. 2015) (citing inter alia Cooter & Gell v.
                                                                     4   Hartmarx Corp., 496 U.S. 384, 393, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990)); see also In re
                                                                     5   Gonzalez, No. 2:15-BK-25283-RK, 2019 WL 5234934, at *2 (Bankr. C.D. Cal. Oct. 15, 2019)
                                                                     6   (same).
                                                                     7             As the remedy is well-recognized as extreme, the law in the Ninth Circuit is that the
                                                                     8   procedural requirements under Rule 9011, including the “safe harbor” provisions must be strictly
                                                                     9   complied with. Radcliffe v. Rainbow Construction Co., 254 F.3d 772, 789 (9th Cir. 2001).
                                                                    10   “[T]he safe-harbor period is mandatory”. Truesdell v. S. Cal. Permanente Medical Group, 293
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   F.3d 1146, 1152 (9th Cir. 2002). A motion for Rule 9011 sanctions may only be filed after the
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12   allegedly offending party is given at least 21 days to withdraw “the filing”. Id.
       & MACHTINGER LLP




                                                                    13             Here, on December 5, 2019, without a cover letter or any other correspondence
                                                                    14   identifying an applicable “filing” to be withdrawn, the Harter Parties served counsel to 660 BVD
                                                                    15   a copy of its proposed sanctions motion and accompanying declaration. As counsel for 660 BVD
                                                                    16   did not file any pleadings with the Court with respect to the Trustee’s Proposed Order, it would
                                                                    17   have been impossible for counsel for 660 BVD to comply with the safe harbor provisions of
                                                                    18   Bankruptcy Rule 9011. On that basis alone, the request for sanctions should be denied.
                                                                    19             B.       Counsel’s Approval of an Appropriate Form of Order is Not Sanctionable
                                                                    20             As detailed in the 660 BVD Prior Response2, which is incorporated herein by reference,
                                                                    21   counsel to 660 BVD played only two roles in the now-resolved dispute over the Trustee’s
                                                                    22   Proposed Order: (1) counsel approved the form of order presented by the Trustee, as it adequately
                                                                    23   addressed the Court’s ruling; and (2) when it appeared that there was a contentious dispute
                                                                    24   regarding the Trustee’s Proposed Order, and that the Harter Parties – the non-prevailing parties –
                                                                    25   appeared not to be negotiating in good faith in their attempt to ostensibly re-write of the proposed
                                                                    26
                                                                         2
                                                                           Secured Creditor 660 BVD, LLC’s: (1) Response to Creditors Objection to Proposed Order Granting Motion to
                                                                    27   Approve Cash Collateral Agreement, Compromise, and Post-Petition Financing Lodged by Trustee’ and (2)
                                                                         Objection to Improper Request for Sanctions Under Bankruptcy Rule 9011 [Docket No. 252] (the “660 BVD Prior
                                                                    28   Response”).

                                                                                                                                                  OPPOSITION TO AMENDED MOTION
                                                                                                                               3                                  FOR SANCTIONS
                                                                         00114-00002/3708065.1
                                                                    Case 8:19-bk-12516-TA        Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28               Desc
                                                                                                  Main Document     Page 4 of 8


                                                                     1   order – counsel sent a single email suggesting that the Trustee’s Proposed Order be lodged and
                                                                     2   the dispute be resolved as provided in the Local Bankruptcy Rules (i.e. Local Bankruptcy Rule
                                                                     3   9021-1). That the Harter Parties – again, for the second time – would argue this reasonable
                                                                     4   suggestion is somehow sanctionable is egregious and not well-taken.
                                                                     5            First, as noted above, Bankruptcy Rule 9011 would not apply to counsel’s actions, as no
                                                                     6   pleading was filed by 660 BVD in connection with the Trustee’s Proposed Order, nor did 660
                                                                     7   BVD assert any claims or defenses in connection therewith. Counsel’s signature to the Trustee’s
                                                                     8   Proposed Order specifically notes “APPROVED AS TO FORM”. As such, 660 BVD took no
                                                                     9   other position beyond approving the form of order (which the Trustee’s counsel ultimately
                                                                    10   lodged).
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11            Second, there was nothing improper with counsel’s suggestion that the Trustee’s Proposed
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12   Order be lodged and that any dispute be resolved through the procedures provided under the
       & MACHTINGER LLP




                                                                    13   Local Bankruptcy Rules. Local Bankruptcy Rule 9021-1(b)(1) specifically provides that a
                                                                    14   prevailing party draft and lodge a proposed order in accordance with the Notice of Lodgment
                                                                    15   Procedures provided in the Court Manual. Local Bankruptcy Rule 9021-1(b)(3) provides the
                                                                    16   procedure for parties to object to the form of order. This procedure ensures fairness in the
                                                                    17   process and allows all parties to provide their input to the bankruptcy judge, who has absolute
                                                                    18   discretion over all orders he or she enters. With what appeared to be a wholesale rewrite of the
                                                                    19   Trustee’s Proposed Order by the non-prevailing parties, and an extensive “litigation by email”
                                                                    20   exchange between the Trustee and the Harter Parties, the most rational solution seemed to be the
                                                                    21   parties’ presenting their positions to the Court – which is precisely what counsel for 660 BVD
                                                                    22   suggested. The egregious assertion that this suggestion somehow sanctionable is wholly without
                                                                    23   merit.
                                                                    24                 C. The Request for Sanctions is Moot
                                                                    25            Ultimately, the procedures provided for under the Local Rules relating to disputed forms
                                                                    26   of order – procedures suggested by counsel for 660 BVD – were, in fact, followed. The Trustee,
                                                                    27   as the prevailing party, lodged his proposed order pursuant to Local Bankruptcy Rule 9021-
                                                                    28
                                                                                                                                            OPPOSITION TO AMENDED MOTION
                                                                                                                          4                                 FOR SANCTIONS
                                                                         00114-00002/3708065.1
                                                                    Case 8:19-bk-12516-TA         Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28               Desc
                                                                                                   Main Document     Page 5 of 8


                                                                     1   1(b)(1)(A). The Harter Parties, as the non-prevailing parties filed their Form of Order Objection
                                                                     2   as permitted under Local Bankruptcy Rule 9021-1(b)(3)(B). The Court, considering both, entered
                                                                     3   its order granting the Cash Collateral Motion on December 5, 2019 [Docket No. 269]. The matter
                                                                     4   is now fully resolved.
                                                                     5            As the Trustee has detailed in his own opposition to the Harter Parties’ prior request for
                                                                     6   sanctions [Docket No. 301], there is no longer any applicable “offending pleading” under Rule
                                                                     7   9011 which may be withdrawn at this point. As the Ninth Circuit has held in Truesdell v. S. Cal.
                                                                     8   Permanente Medical Group, “a party may not wait to serve its motion for sanctions until the court
                                                                     9   has ruled on the offending filing.” 293 F.3d 1146, 1152 (9th Cir. 2002). “Allowing a party to wait
                                                                    10   until judgment is entered before serving a Rule 11 motion would effectively eliminate the safe
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   harbor altogether.” Id.; see also, Barber v. Miller, 146 F.3d 707, 710 (9th Cir. 1998). As such,
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12   not only has the Court previously declined to grant the prior identical request for sanctions, but
       & MACHTINGER LLP




                                                                    13   the relief is now effectively moot in light of the Court’s entry of its order granting the Cash
                                                                    14   Collateral Stipulation on December 5, 2019, thereby resolving the dispute over the proposed
                                                                    15   order.
                                                                    16   III.     AN ATTORNEYS’ FEES AWARD UNDER BANKRUPTY RULE 9011(c)(1)(A) IS
                                                                    17            APPROPRIATE
                                                                    18            Despite the multiple prior baseless requests for sanctions of the Harter Parties, 660 BVD
                                                                    19   has thus far refrained from requesting an award for attorneys’ fees under Bankruptcy Rule
                                                                    20   9011(c)(1)(A). Restraint, however, has its limitations when 660 BVD is forced to incur
                                                                    21   attorneys’ fees to respond to three substantially identical requests for sanctions. Bankruptcy Rule
                                                                    22   9011(c)(1)(A) states, in pertinent part, that “[i]f warranted, the court may award to the party
                                                                    23   prevailing on the motion the reasonable expenses and attorney's fees incurred in presenting or
                                                                    24   opposing the motion.” Fed. R. Bankr. P. 9011(c)(1)(A); see also In re Mikkelsen, No. 16-01489-
                                                                    25   TLM, 2018 WL 4182448, at *4 (Bankr. D. Idaho Aug. 30, 2018) (finding that objecting party
                                                                    26   entitled to a reasonable fee award under Bankruptcy Rule 9011(c)(1)(A) as the sanctions motion
                                                                    27   lacked merit).
                                                                    28
                                                                                                                                             OPPOSITION TO AMENDED MOTION
                                                                                                                            5                                FOR SANCTIONS
                                                                         00114-00002/3708065.1
                                                                    Case 8:19-bk-12516-TA           Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28                             Desc
                                                                                                     Main Document     Page 6 of 8


                                                                     1            As detailed above, the Harter Parties requested imposition of sanctions as part of their
                                                                     2   Form of Order Objection filed on November 26, 2019, as to which 660 BVD filed an opposition
                                                                     3   on November 27, 2019. After the Court specifically declined to grant this request for sanctions,
                                                                     4   the Harter Parties made a substantially identical request for sanctions in their Prior Sanctions
                                                                     5   Motion filed December 30, 2019, as to which 660 BVD filed their opposition on January 6, 2020.
                                                                     6   Thereafter, due to the Harter Parties’ failure to follow proper procedure to have the matter heard,
                                                                     7   the Harter Parties filed their Amended Sanctions Motion on January 21, 20203 – which, again,
                                                                     8   necessitated the preparation of this Opposition. Given that the latter two sanctions motions filed
                                                                     9   by the Harter Parties make a request for sanctions that (i) has already been considered and
                                                                    10   rejected by the court; (ii) has no basis in law due to the fact that counsel for 660 BVD never filed
GREENBERG GLUSKER FIELDS CLAMAN




                                                                    11   an applicable pleading; (iii) is moot due to entry of Cash Collateral Order; and (iv) is procedurally
                             Los Angeles, California 90067-4590
                             1900 Avenue of the Stars, 21st Floor




                                                                    12   improper due to counsel’s inability to comply with any “safe harbor” procedure, an award of
       & MACHTINGER LLP




                                                                    13   reasonable attorneys’ fees under Bankruptcy Rule 9011(c)(1)(A) is warranted to avoid further
                                                                    14   prejudice to 660 BVD and to dissuade the Harter Parties from further frivolous requests for
                                                                    15   sanctions under Bankruptcy Rule 9011.4
                                                                    16   IV.      CONCLUSION
                                                                    17            Based on the foregoing, 660 BVD respectfully requests that the Court (1) deny the latest
                                                                    18   improper request of the Harter Parties for sanctions against counsel for 660 BVD; (2) award
                                                                    19   reasonable attorneys’ fees to 660 BVD, according to proof; and (3) such other and further relief as
                                                                    20   is warranted under the circumstances.
                                                                    21    DATED: January 28, 2020                                    GREENBERG GLUSKER FIELDS CLAMAN
                                                                    22                                                               & MACHTINGER LLP

                                                                    23                                                               By: /s/ Keith Patrick Banner
                                                                    24                                                                  BRIAN L. DAVIDOFF
                                                                                                                                        KEITH PATRICK BANNER
                                                                    25                                                                  Counsel for Secured Creditor 660 BVD LLC

                                                                    26   3
                                                                           It is not clear why the Harter Parties did not simply notice their prior motion for hearing, which would have
                                                                         obviated the need of 660 BVD to file a new opposition to the Amended Sanctions Motion.
                                                                    27   4
                                                                           To the extent that the Court is inclined to enter an attorneys’ fee award for 660 BVD, counsel for 660 BVD will
                                                                         supplement this opposition with a declaration detailing the attorneys’ fees incurred in connection with the latter two
                                                                    28   baseless requests for sanctions.

                                                                                                                                                         OPPOSITION TO AMENDED MOTION
                                                                                                                                    6                                    FOR SANCTIONS
                                                                         00114-00002/3708065.1
 Case 8:19-bk-12516-TA                   Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28                                      Desc
                                          Main Document     Page 7 of 8


                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1900 Avenue of the Stars, 21st Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): SECURED CREDITOR 660 BVD, LLC’S
OPPOSITION TO AMENDED MOTION FOR SANCTIONS FILED BY THE HARTER PARTIES will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On (date) January 28, 2020 , I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:

                                                                                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                    , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 28,
2020 , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge
here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.

    Via Messenger
    The Honorable Theodor C. Albert
    United States Bankruptcy Court
    Central District of California
    Ronald Reagan Federal Building and Courthouse
    411 West Fourth Street, Ste. 5085
    Santa Ana, CA 92701-4593
                                                                                    Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  January 28, 2020               Sherry Harper                                             /s/ Sherry Harper
  Date                           Printed Name                                              Signature




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                        F 9013-3.1.PROOF.SERVICE
3694741.1
 Case 8:19-bk-12516-TA                    Doc 330 Filed 01/28/20 Entered 01/28/20 16:03:28                                      Desc
                                           Main Document     Page 8 of 8


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Andrew K Alper aalper@frandzel.com, rsantamaria@frandzel.com
        Dana M Andreoli dandreoli@steyerlaw.com, sleshin@steyerlaw.com
        Keith Patrick Banner kbanner@greenbergglusker.com,
         sharper@greenbergglusker.com;calendar@greenbergglusker.com
        Frank Cadigan frank.cadigan@usdoj.gov
        Caroline Djang caroline.djang@bbklaw.com,
         evelyn.gomez@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
        Timothy W Evanston tevanston@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        Norma V Garcia ngarciaguillen@garciarainey.com
        Michael J Hauser michael.hauser@usdoj.gov
        M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;
         priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com
        D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
        Joshua J Herndon jherndon@attorneygl.com, pcuevas@attorneygl.com
        Nicholas S Kanter nkanter@lewitthackman.com
        Andy Kong Kong.Andy@ArentFox.com
        Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
        Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
        Douglas M Neistat dneistat@gblawllp.com, mramos@gblawllp.com
        Ernie Zachary Park ernie.park@bewleylaw.com
        Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
        Jeremy H Rothstein jrothstein@gblawllp.com, mramos@gblawllp.com
        United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
        Julie J Villalobos julie@oaktreelaw.com, oakecfmail@gmail.com;villalobosjr51108@notify.bestcase.com
        Larry D Webb Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
        David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com
        Ryan D Zick rzick@ppplaw.com, kstewart@ppplaw.com




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                         F 9013-3.1.PROOF.SERVICE
3694741.1
